DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 7 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/1/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A to E,…… and optionally…… D”. However, A to E includes D. For purposes of expediting prosecution, the claim is interpreted as A, B, C and E. 
Claim 9 recites “B to E,…… and optionally…… D”. However, B to E includes D. For purposes of expediting prosecution, the claim is interpreted as A, B, C and E. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biscoglio et al (US 2008/0176981) in view of Douglas et al (WO 2015/200016). 
Biscoglio teaches a composition comprising a silane functionalized olefin polymer DFDB-5451 (A), an acidic silanol condensation catalyst dodecylbenzyl sulfonic acid or dinonylnaphtyl sulfonic acid (B), a secondary amine antioxidant Naugard 445 4,4’-bis(alpha, alpha-dimethylbenzyl) diphenylamine (C), an ethylene based polymer (E), a metal deactivator OABH (G), a corrosion inhibitor (example 14, Lowinox 221B46 and OABH, 0024, 0021).
Biscoglio does not teach an unsaturated free silane.
However, Douglas discloses a similar composition and teaches an unsaturated free silane, such as octyl triethoxy silane, can function as a moisture scavenger (page 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include silanes into the composition to prevent pre-mature curing of the composition.
For claims 7-9, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. 
Response to Arguments
Applicant's arguments and declaration filed 11/1/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding the data in declaration, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) examples 1B, 2B and 3B were treated in water bath first and then heat aging performance test was conducted; however, according to paragraphs 11 and 12, the Reference insulation layer was heat aged first and then treated in water bath. It is not a fair comparison. 2) applicants should provide an explanation why the Reference Masterbatch could not be made the same as the additive package of Biscoglio example 14; 3) Douglas teaches an unsaturated free silane can function as a moisture scavenger to prevent pre-mature curing of the composition, a pre-mature curing makes processing difficult and thus results in a non-uniform mixture and deterioration of physical properties.  It is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 4) the data is not reasonably commensurate in scope with the scope of claims. The inventive data (examples 1B, 2B and 3B) only contain specific amount of each specific ingredients as compared to no numerical range is associated with each components; the inventive data only contain 0.22-0.4 wt% of component C as compared to the claimed 0.2-0.5wt%; the inventive data only contain a specific component (B) as compared to the claimed genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention. In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763